Citation Nr: 1400754	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  11-04 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 30 percent for migraine headaches prior to November 25, 2008.

3.  Entitlement to a rating in excess of 50 percent for migraine headaches from November 25, 2008.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION


The Veteran served on active duty from January 1986 to October 1994.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from decisions of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In October 2006, correspondence was received from the Veteran requesting an increased rating for migraine headaches.  In a May 2007 rating decision, an increased rating greater than 30 percent was denied.  In July 2007, a VA Form 21-526 was received in which the Veteran indicated that her migraines had worsened.  Although the RO accepted this as a claim for an increased rating for migraines, since it was within the applicable time frame to service as a notice of disagreement (NOD) to the May 2007 denial, the Board accepts it as an NOD.

In September 2008, a claim of service connection for PTSD was received.  

In a July 2009 rating decision, an increased rating for migraines and service connection for PTSD were denied.  In August 2009, an NOD as to both issues was received, although, as noted, the matter of an increased rating for headaches was already pending.  In January 2011, a statement of the case (SOC) was issued as to both matters and the Veteran perfected her appeal thereafter.

In a January 2011 rating decision, the RO granted an increased rating of 50 percent from November 25, 2008 for migraines.  That effective date represented the date that correspondence was received from the Veteran regarding her migraine headaches.  The RO also granted entitlement to service connection for major depressive episode and granted a 30 percent rating from the same date.  

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the matter of an increased rating for migraine headaches remains in appellate status, and as indicated on the front page of this decision. 

In August 2011, the Board remanded this case for the Veteran to be afforded a Board hearing.  In November 2011, the Veteran testified before the undersigned at a Board hearing via video conference from the RO.  At that time, the Veteran clarified that although service connection had been granted for a psychiatric disorder, major depressive episode, she was still seeking service connection for PTSD, also.

At this juncture, the Board notes that additional adjudicatory and evidentiary actions are contained in the Veteran's virtual file, in both Virtual VA as well as the Veterans Benefits Management System (VBMS).

A May 2012 rating decision, increased the disability rating to 30 percent for residuals of a hysterectomy (formerly dysfunctional uterine bleeding), but deferred the issues on appeal, as well as the matter of a total disability rating based on individual unemployability (TDIU).

In a March 2013 rating decision, an increased rating for migraine headaches was denied.  In a September 2013 rating decision entitlement to a TDIU was denied.  The Veteran did not appeal this decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regrettably, additional procedural and evidentiary development is required prior to appellate review, as to the issues of entitlement to a higher initial rating for migraine headaches and service connection for PTSD.  

VA's Virtual Systems reflect that the Veteran was afforded VA examinations for both her headaches and for psychiatric disability.  Further, numerous relevant VA outpatient treatment records dated through 2013 have been added to the record.  However, no supplemental statement of the case (SSOC) was issued at any time, the Veteran did not waive this right, and the matter of service connection for PTSD was not readjudicated, although it appeared to be deferred for such action.  See 38 C.F.R. §§ 19.31, 19.37.  Thus, the RO must reconsider both issues on appeal within the context of an SSOC.

In addition, with regard to the issue of service connection for PTSD, the Veteran testified that she does in fact have a diagnosis of that disability made by the Atlanta VA Medical Center.  Although VA treatment records from 2010 show a problem list that included PTSD, no records dated since that time include such diagnosis.  All current records should be obtained and associated with the record.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 37 (1990).  These records should be obtained in compliance with VA's duty to assist.  

With regard to the issue of an increased rating, as noted in the introductory portion of that decision, the claim was initially received on October 12, 2006; thus the RO must address whether an increased rating was warranted from that date.  In addition, the highest rating for this disability is 50 percent under Diagnostic Code 8100.  The Veteran currently has a rating of 50 percent.  When, as here, a Veteran has the highest possible rating under an applicable Diagnostic Code, the Board also must consider whether she is entitled to additional compensation on an extraschedular basis under the provisions of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  The Board does not currently have jurisdiction to authorize an extraschedular rating in the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  In light of the foregoing, the Board finds that the RO should consider if the Veteran has satisfied the requirements for extraschedular referral.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record copies of all clinical records of the Veteran's treatment at the Atlanta VA Medical Center that are not already of record.

2.  The RO/AMC should consider referral of the Veteran's increased rating claim for migraine headaches to the appropriate department officials for extraschedular consideration.

3.  The RO/AMC should then readjudicate the claims on appeal in light of all of the evidence of record, to include all evidence of record added since the SOC was issued as the Veteran has not been furnished an SSOC at any time.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court







							(Continued on the next page) 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



